Exhibit 10.83

COMMON STOCK PURCHASE

AGREEMENT

Dated as of March 22, 2006

by and among

FIBERNET TELECOM GROUP, INC.

and

THE PURCHASERS LISTED ON EXHIBIT A



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

           Page

COMMON STOCK PURCHASE AGREEMENT

   1

ARTICLE I Purchase and Sale of Common Stock and Warrants

   1

Section 1.1

  

Purchase and Sale of Common Stock and Warrants

   1

Section 1.2

  

Purchase Price and Closing

   1

Section 1.3

  

Anti-Dilution Protection

   2

ARTICLE II Representations and Warranties

   3

Section 2.1

  

Representations and Warranties of the Company

   3

Section 2.2

  

Representations and Warranties of the Purchasers

   14

ARTICLE III Covenants

   17

Section 3.1

  

Securities Compliance

   17

Section 3.2

  

Registration and Listing

   17

Section 3.3

  

Inspection Rights

   17

Section 3.4

  

Compliance with Laws

   18

Section 3.5

  

Keeping of Records and Books of Account

   18

Section 3.6

  

Reporting Requirements

   18

Section 3.7

  

Other Agreements

   18

Section 3.8

  

Use of Proceeds

   18

Section 3.9

  

Reporting; Eligibility to Use Form S-3

   19

Section 3.10

  

Disclosure of Transaction

   19

Section 3.11

  

Disclosure of Material Information

   19

Section 3.12

  

Pledge of Securities

   19

ARTICLE IV Conditions

   20

Section 4.1

  

Conditions Precedent to the Obligation of the Company to Close and to Sell the
Securities

   20

Section 4.2

  

Conditions Precedent to the Obligation of the Purchasers to Close and to
Purchase the Securities

   20

ARTICLE V Certificate Legend

   22

Section 5.1

  

Legend

   22

ARTICLE VI Indemnification

   23

Section 6.1

  

General Indemnity

   23

Section 6.2

  

Indemnification Procedure

   24

ARTICLE VII Miscellaneous

   25

Section 7.1

  

Fees and Expenses

   25

Section 7.2

  

Specific Performance; Consent to Jurisdiction; Venue

   25

Section 7.3

  

Entire Agreement; Amendment

   26

Section 7.4

  

Notices

   26

Section 7.5

  

Waivers

   27

Section 7.6

  

Headings

   27



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

Section 7.7

  

Successors and Assigns

   27

Section 7.8

  

No Third Party Beneficiaries

   27

Section 7.9

  

Governing Law

   27

Section 7.10

  

Survival

   28

Section 7.11

  

Counterparts

   28

Section 7.12

  

Publicity

   28

Section 7.13

  

Severability

   28

Section 7.14

  

Further Assurances

   28



--------------------------------------------------------------------------------

COMMON STOCK PURCHASE AGREEMENT

This COMMON STOCK PURCHASE AGREEMENT this (“Agreement”), dated as of March 22,
2006 by and between FiberNet Telecom Group, Inc., a Delaware corporation (the
“Company”), and the purchasers listed on Exhibit A hereto (each a “Purchaser”
and collectively, the “Purchasers”), for the purchase and sale of shares of the
Company’s common stock, par value $.001 per share (the “Common Stock”) by the
Purchasers.

The parties hereto agree as follows:

ARTICLE I

Purchase and Sale of Common Stock and Warrants

Section 1.1 Purchase and Sale of Common Stock and Warrants.

(a) Upon the following terms and conditions, the Company shall issue and sell to
the Purchasers, and the Purchasers shall purchase from the Company, an aggregate
of 1,050,000 shares of Common Stock (the “Shares”) at a price per share of $2.10
(the “Per Share Purchase Price”) for an aggregate purchase price of $2,205,000
(the “Purchase Price”). The Company and the Purchasers are executing and
delivering this Agreement in accordance with and in reliance upon the exemption
from securities registration afforded by Section 4(2) of the U.S. Securities Act
of 1933, as amended, and the rules and regulations promulgated thereunder (the
“Securities Act”), including Regulation D (“Regulation D”), and/or upon such
other exemption from the registration requirements of the Securities Act as may
be available with respect to any or all of the investments to be made hereunder.

(b) Upon the following terms and conditions, the Purchasers shall be issued
Warrants, in substantially the form attached hereto as Exhibit B (the
“Warrants”), to purchase the number of shares of Common Stock set forth opposite
such Purchaser’s name on Exhibit A hereto. The Warrants shall have an exercise
price equal to $2.64 per share and shall be exercisable on the date that is six
months and one day following the Closing Date. Any shares of Common Stock
issuable upon exercise of the Warrants (and such shares when issued) are herein
referred to as the “Warrant Shares”. The Shares, the Warrants and the Warrant
Shares are sometimes collectively referred to herein as the “Securities”.

Section 1.2 Purchase Price and Closing.

The Company agrees to issue and sell to the Purchasers and, in consideration of
and in express reliance upon the representations, warranties, covenants, terms
and conditions of this Agreement, the Purchasers, severally but not jointly,
agree to purchase the number of Shares and Warrants, in each case, set forth
opposite their respective names on Exhibit A. The closing of the purchase and
sale of the Shares and Warrants to be acquired by the Purchasers from the
Company under this Agreement shall take place at the offices of the Company (the
“Closing”) at 10:00 a.m., New York time (i) on or before March 24, 2006 or
(ii) at such other time and place or on such date as the Purchasers and the
Company may agree upon (the “Closing Date”), provided, that in each such case,
all of the conditions set forth in Article IV hereof and applicable to the

 

1



--------------------------------------------------------------------------------

Closing shall have been fulfilled or waived in accordance herewith. At the
Closing, the Company shall deliver or cause to be delivered to each Purchaser
(i) a certificate registered in the name of the Purchaser representing the
number of Shares that such Purchaser is purchasing pursuant to the terms hereof,
(ii) a Warrant to purchase such number of shares of Common Stock as is set forth
opposite the name of such Purchaser on Exhibit A and (iii) any other deliveries
as required by Article IV. At the Closing, each Purchaser shall deliver its
Purchase Price by wire transfer to an account designated by the Company.

Section 1.3 Anti-Dilution Protection.

(a) Except for the issuance of Additional Shares (as defined in Section 1.3(d)),
for the fourteen-month period immediately following the Closing Date the Company
covenants and agrees that it shall not enter into any Subsequent Financing (as
defined below) at a price per share or conversion price less than the Per Share
Purchase Price unless it has received (i) Stockholder Approval (as defined in
Section 1.3(e)) in accordance with Section 1.3(e) or (ii) the prior written
consent of the Qualified Purchasers (as defined in Section 1.3(d)) holding at
least a majority of all Shares then held by the Qualified Purchasers. For
purposes hereof, a “Subsequent Financing” means any offer or sale to, or
exchange with (or other type of distribution to) any third party, of Common
Stock or any securities convertible, exercisable or exchangeable into Common
Stock, including convertible debt securities.

(b) Notwithstanding the terms and provisions of Section 1.3(a) to the contrary,
if during the fourteen-month period immediately following the Closing Date, the
Company sells Additional Shares (as defined below) in a Subsequent Financing
(the “Dilutive Issuance”) at a price per share less than the Per Share Purchase
Price (the “Share Anti-Dilution Price”), then the Company shall promptly offer
to sell to each Qualified Purchaser a number of additional shares of Common
Stock (the “New Shares”) equal to:

(i) the product of (x) the number of Shares owned by such Qualified Purchaser on
the closing date of the Dilutive Issuance and (y) the quotient obtained by
dividing the Per Share Purchase Price by the Share Anti-Dilution Price, minus

(ii) the number of Shares owned by such Qualified Purchaser on the closing date
of the Dilutive Issuance.

(c) The purchase price for each New Share will be $0.001. The number of New
Shares issued to each Qualified Purchaser pursuant to this Section 1.3 will be
rounded down to the nearest whole share, and no fractional shares will be
issued. The Company shall give each Qualified Purchaser prompt notice of any
event that requires an adjustment pursuant to this Section 1.3 in accordance
with Section 7.4.

(d) As used herein, the term “Qualified Purchaser” means any Purchaser that owns
not less than 25% of the Shares that it purchased on the Closing Date. As used
herein, the term “Additional Shares” means all shares of Common Stock issued by
the Company, except: (1) shares of Common Stock to be issued to strategic
partners and/or in connection with a strategic merger or acquisition; (2) shares
of Common Stock or the issuance of options to purchase shares of Common Stock to
employees, officers, directors, consultants and vendors in accordance with

 

2



--------------------------------------------------------------------------------

the Company’s equity incentive plan; (3) the issuance of securities pursuant to
a bona fide firm underwritten public offering of the Company’s securities;
(4) the conversion or exercise of convertible or exercisable securities issued
or outstanding on or prior to the date hereof; (5) up to an aggregate of 250,000
shares of Common Stock (as may be adjusted for any stock splits or combinations
of the Common Stock) to be issued to settle pending and threatened litigation
against the Company; (6) up to an aggregate of 500,000 shares of Common Stock
(as may be adjusted for any stock splits or combinations of the Common Stock) to
be issued in satisfaction of the Company’s outstanding liabilities, including,
but not limited to, currently existing obligations under the Company’s real
estate leases; and (7) equity securities to be issued upon the conversion of
debt securities of the Company at a conversion price above the Per Share
Purchase Price.

(e) If the Company is prohibited by Rule 4350(i) of the National Association of
Securities Dealers, Inc. (“NASD”), or any successor or similar rule, or the
rules or regulations of any other securities exchange on which the Common Stock
is then listed or traded, from issuing a number of New Shares pursuant to this
Section 1.3 in excess of a prescribed amount (the “Cap Amount”) without
stockholder approval or otherwise, then the Company shall not issue New Shares
in excess of the Cap Amount. Assuming solely for purposes of this paragraph that
such Rule 4350(i) or similar rule is applicable, the Cap Amount shall be 19.99%
of the Common Stock outstanding immediately prior to the Closing Date. The Cap
Amount shall be allocated pro rata to the Qualified Purchasers. If the Company
is prohibited from issuing New Shares as a result of the operation of this
paragraph, then the Company shall call a meeting of its stockholders to be held
as promptly as practicable for the purpose of obtaining the approval of the
Company’s stockholders pursuant to Rule 4350(i) or similar rule (“Stockholder
Approval”). The Company shall, upon filing the applicable proxy statement with
the SEC, (i) recommend to its stockholders approval of such matters sufficient
to obtain Stockholder Approval, (ii) use its best efforts to solicit from its
stockholders proxies in favor of such matters, and (iii) vote such proxies, and
use its best efforts to cause all “affiliates” (as such term is defined in Rule
12b-2 promulgated under the Securities Exchange Act of 1934, as amended) of the
Company to vote any shares of Common Stock beneficially owned by such persons or
entities (or cause such shares to be voted), in favor of such matters.

ARTICLE II

Representations and Warranties

Section 2.1 Representations and Warranties of the Company.

The Company hereby represents and warrants to the Purchasers as follows, as of
the date hereof and the Closing Date, except as set forth on the Schedule of
Exceptions attached hereto with each numbered Schedule corresponding to the
section number herein:

(a) Organization, Good Standing and Power. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware and has the requisite corporate power to own, lease and operate its
properties and assets and to conduct its business as it is now being conducted.
The Company does not have any Subsidiaries (as defined in Section 2.1(g)) or own
securities of any kind in any other entity except as set forth

 

3



--------------------------------------------------------------------------------

on Schedule 2.1(g) hereto. The Company and each such Subsidiary (as defined in
Section 2.1(g)) is duly qualified as a foreign corporation to do business and is
in good standing in every jurisdiction in which the nature of the business
conducted or property owned by it makes such qualification necessary except for
any jurisdiction(s) (alone or in the aggregate) in which the failure to be so
qualified will not have a Material Adverse Effect. For the purposes of this
Agreement, “Material Adverse Effect” means any effect on the business,
operations, properties, prospects or financial condition of the Company that is
material and adverse to the Company and its Subsidiaries, taken as a whole, and
any condition, circumstance or situation that would prohibit the Company from
entering into and performing any of its obligations hereunder and under the
other Transaction Documents (as defined below).

(b) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and perform this Agreement, the Warrants and that
certain Registration Rights Agreement by and among the Company and the
Purchasers, dated as of the date hereof, substantially in the form of Exhibit C
attached hereto (the “Registration Rights Agreement” and, together with this
Agreement and the Warrants, the “Transaction Documents”) and to issue and sell
the Securities in accordance with the terms hereof. The execution, delivery and
performance of the Transaction Documents by the Company and the consummation by
it of the transactions contemplated thereby have been duly and validly
authorized by all necessary corporate action, and, except as set forth on
Schedule 2.1(b), no further consent or authorization of the Company, its Board
of Directors or stockholders is required. When executed and delivered by the
Company, each of the Transaction Documents shall constitute a valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
reorganization, moratorium, liquidation, conservatorship, receivership or
similar laws relating to, or affecting generally the enforcement of, creditor’s
rights and remedies or by other equitable principles of general application.

(c) Capitalization. The authorized capital stock of the Company as of the date
of this Agreement consists of 2,000,000,000 shares of Common Stock, of which
5,256,900 were issued and outstanding as of January 31, 2006, and 20,000,000
shares of preferred stock, par value $.001 per share, of which none were issued
and outstanding as of January 31, 2006. All of the outstanding shares of the
Common Stock and any other outstanding security of the Company have been duly
and validly authorized. Except as set forth in this Agreement and as set forth
on Schedule 2.1(c) hereto, no shares of Common Stock or any other security of
the Company are entitled to preemptive rights or registration rights and there
are no outstanding options, warrants, scrip, rights to subscribe to, call or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company. Furthermore,
except as set forth in this Agreement and as set forth on Schedule 2.1(c)
hereto, there are no contracts, commitments, understandings, or arrangements by
which the Company is or may become bound to issue additional shares of the
capital stock of the Company or options, securities or rights convertible into
shares of capital stock of the Company. Except for customary transfer
restrictions contained in agreements entered into by the Company in order to
sell restricted securities or as provided on Schedule 2.1(c) hereto, the Company
is not a party to or bound by any agreement or understanding granting
registration or anti-dilution rights to any person with respect to any of its
equity or debt securities. Except as set forth on Schedule 2.1(c),

 

4



--------------------------------------------------------------------------------

the Company is not a party to, and it has no knowledge of, any agreement or
understanding restricting the voting or transfer of any shares of the capital
stock of the Company.

(d) Issuance of Securities. The Shares and the Warrants to be issued at the
Closing have been duly authorized by all necessary corporate action and, when
paid for and issued in accordance with the terms hereof and the Warrants,
respectively, the Shares and the Warrant Shares will be validly issued, fully
paid and nonassessable and free and clear of all liens, encumbrances and rights
of refusal of any kind and the holders shall be entitled to all rights accorded
to a holder of Common Stock.

(e) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby do not and will not (i) violate any provision of
the Company’s Certificate of Incorporation (the “Certificate”) or Bylaws (the
“Bylaws”), each as amended to date, or any Subsidiary’s comparable charter
documents, (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, mortgage, deed of trust, indenture, note, bond, license, lease
agreement, instrument or obligation to which the Company or any of its
Subsidiaries is a party or by which the Company or any of its Subsidiaries’
respective properties or assets are bound, or (iii) result in a violation of any
federal, state, local or foreign statute, rule, regulation, order, judgment or
decree (including federal and state securities laws and regulations) applicable
to the Company or any of its Subsidiaries or by which any property or asset of
the Company or any of its Subsidiaries are bound or affected, except, in all
cases, other than violations pursuant to clauses (i) or (iii) (with respect to
federal and state securities laws) above, except, for such conflicts, defaults,
terminations, amendments, acceleration, cancellations and violations as would
not, individually or in the aggregate, have a Material Adverse Effect. The
business of the Company and its Subsidiaries is not being conducted in violation
of any laws, ordinances or regulations of any governmental entity, except for
possible violations, which singularly or in the aggregate do not and will not
have a Material Adverse Effect. Neither the Company nor any of its Subsidiaries
is required under federal, state, foreign or local law, rule or regulation to
obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under the Transaction Documents or
issue and sell the Securities in accordance with the terms hereof (other than
any filings, consents and approvals which may be required to be made by the
Company under applicable state and federal securities laws, rules or
regulations, the Nasdaq Capital Market prior to or subsequent to the Closing, or
any registration provisions provided in the Registration Rights Agreement).

(f) Commission Documents, Financial Statements. The Common Stock of the Company
is registered pursuant to Section 12(b) or 12(g) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), and, except as disclosed on Schedule
2.1(f) hereto, the Company has timely filed all reports, schedules, forms,
statements and other documents required to be filed by it with the Securities
and Exchange Commission (the “Commission”) pursuant to the reporting
requirements of the Exchange Act (all of the foregoing including filings
incorporated by reference therein being referred to herein as the “Commission
Documents”). At the times of their respective filing, the Form 10-Q for the
fiscal quarter ended September 30, 2005 (the “Form 10-Q”) and the Form 10-K for
the fiscal year ended December 31, 2004 (the

 

5



--------------------------------------------------------------------------------

“Form 10-K”) complied in all material respects with the requirements of the
Exchange Act and the rules and regulations of the Commission promulgated
thereunder and other federal, state and local laws, rules and regulations
applicable to such documents, and the Form 10-Q and Form 10-K did not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. As of their respective dates, the financial statements of the
Company included in the Commission Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the Commission or other applicable rules and regulations with
respect thereto. Such financial statements have been prepared in accordance with
generally accepted accounting principles (“GAAP”) applied on a consistent basis
during the periods involved (except (i) as may be otherwise indicated in such
financial statements or the Notes thereto or (ii) in the case of unaudited
interim statements, to the extent they may not include footnotes or may be
condensed or summary statements), and fairly present in all material respects
the financial position of the Company and its Subsidiaries as of the dates
thereof and the results of operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).

(g) Subsidiaries. Schedule 2.1(g) hereto sets forth each Subsidiary of the
Company, showing the jurisdiction of its incorporation or organization and
showing the percentage of each person’s ownership of the outstanding stock or
other interests of such Subsidiary. For the purposes of this Agreement,
“Subsidiary” shall mean any corporation or other entity of which at least a
majority of the securities or other ownership interest having ordinary voting
power (absolutely or contingently) for the election of directors or other
persons performing similar functions are at the time owned directly or
indirectly by the Company and/or any of its other Subsidiaries. All of the
outstanding shares of capital stock of each Subsidiary have been duly authorized
and validly issued, and are fully paid and nonassessable. There are no
outstanding preemptive, conversion or other rights, options, warrants or
agreements granted or issued by or binding upon any Subsidiary for the purchase
or acquisition of any shares of capital stock of any Subsidiary or any other
securities convertible into, exchangeable for or evidencing the rights to
subscribe for any shares of such capital stock. Neither the Company nor any
Subsidiary is subject to any obligation (contingent or otherwise) to repurchase
or otherwise acquire or retire any shares of the capital stock of any Subsidiary
or any convertible securities, rights, warrants or options of the type described
in the preceding sentence except as set forth on Schedule 2.1(g) hereto. Neither
the Company nor any Subsidiary is party to, nor has any knowledge of, any
agreement restricting the voting or transfer of any shares of the capital stock
of any Subsidiary.

(h) No Material Adverse Change. Since September 30, 2005, the Company has not
experienced or suffered any Material Adverse Effect, except as disclosed on
Schedule 2.1(h) hereto.

(i) No Undisclosed Liabilities. Except as disclosed on Schedule 2.1(i) hereto,
since September 30, 2005, neither the Company nor any of its Subsidiaries has
incurred any liabilities, obligations, claims or losses (whether liquidated or
unliquidated, secured or unsecured, absolute, accrued, contingent or otherwise)
other than those incurred in the ordinary

 

6



--------------------------------------------------------------------------------

course of the Company’s or its Subsidiaries respective businesses and which,
individually or in the aggregate, are not reasonably likely to have a Material
Adverse Effect.

(j) No Undisclosed Events or Circumstances. Since September 30, 2005, except as
disclosed on Schedule 2.1(j) hereto, no event or circumstance has occurred or
exists with respect to the Company or its Subsidiaries or their respective
businesses, properties, prospects, operations or financial condition, which,
under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed.

(k) Indebtedness. Schedule 2.1(k) hereto sets forth as of the date hereof all
outstanding secured and unsecured Indebtedness of the Company or any Subsidiary,
or for which the Company or any Subsidiary has commitments. For the purposes of
this Agreement, “Indebtedness” shall mean (a) any liabilities for borrowed money
or amounts owed in excess of $300,000 (other than trade accounts payable
incurred in the ordinary course of business), (b) all guaranties, endorsements
and other contingent obligations in respect of Indebtedness of others in excess
of $100,000, whether or not the same are or should be reflected in the Company’s
balance sheet (or the notes thereto), except guaranties by endorsement of
negotiable instruments for deposit or collection or similar transactions in the
ordinary course of business; and (c) the present value of any lease payments in
excess of $25,000 due under leases required to be capitalized in accordance with
GAAP. Neither the Company nor any Subsidiary is in default with respect to any
Indebtedness.

(l) Title to Assets. Each of the Company and the Subsidiaries has good and
marketable title to all of its real and personal property reflected in the
Commission Documents, free and clear of any mortgages, pledges, charges, liens,
security interests or other encumbrances, except for those indicated on Schedule
2.1(l) hereto or such that, individually or in the aggregate, do not cause a
Material Adverse Effect. All said leases of the Company and each of its
Subsidiaries are valid and subsisting and in full force and effect.

(m) Actions Pending. There is no action, suit, claim, investigation,
arbitration, alternate dispute resolution proceeding or other proceeding pending
or, to the knowledge of the Company, threatened against the Company or any
Subsidiary which questions the validity of this Agreement or any of the other
Transaction Documents or any of the transactions contemplated hereby or thereby
or any action taken or to be taken pursuant hereto or thereto. Except as set
forth on Schedule 2.1(m) hereto, there is no action, suit, claim, investigation,
arbitration, alternate dispute resolution proceeding or other proceeding pending
or, to the knowledge of the Company, threatened, against or involving the
Company, any Subsidiary or any of their respective properties or assets, which
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. There are no outstanding orders, judgments,
injunctions, awards or decrees of any court, arbitrator or governmental or
regulatory body against the Company or any Subsidiary or any officers or
directors of the Company or Subsidiary in their capacities as such, which
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

(n) Compliance with Law. The business of the Company and the Subsidiaries has
been and is presently being conducted in accordance with all applicable federal,
state and

 

7



--------------------------------------------------------------------------------

local governmental laws, rules, regulations and ordinances, except as set forth
in the Commission Documents or on Schedule 2.1(n) hereto or such that,
individually or in the aggregate, the noncompliance therewith could not
reasonably be expected to have a Material Adverse Effect. The Company and each
of its Subsidiaries have all franchises, permits, licenses, consents and other
governmental or regulatory authorizations and approvals necessary for the
conduct of its business as now being conducted by it unless the failure to
possess such franchises, permits, licenses, consents and other governmental or
regulatory authorizations and approvals, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.

(o) Taxes. Except as set forth on Schedule 2.1(o) hereto, the Company and each
of the Subsidiaries has accurately prepared and filed all federal, state and
other tax returns required by law to be filed by it, has paid or made provisions
for the payment of all taxes shown to be due and all additional assessments, and
adequate provisions have been and are reflected in the financial statements of
the Company and the Subsidiaries for all current taxes and other charges to
which the Company or any Subsidiary is subject and which are not currently due
and payable. Except as disclosed on Schedule 2.1(o) hereto, none of the federal
income tax returns of the Company or any Subsidiary have been audited by the
Internal Revenue Service. The Company has no knowledge of any additional
assessments, adjustments or contingent tax liability (whether federal or state)
of any nature whatsoever, whether pending or threatened against the Company or
any Subsidiary for any period, nor of any basis for any such assessment,
adjustment or contingency.

(p) Certain Fees. Except as set forth on Schedule 2.1(p) hereto, the Company has
not employed any broker or finder or incurred any liability for any brokerage or
investment banking fees, commissions, finders’ structuring fees, financial
advisory fees or other similar fees in connection with the Transaction
Documents.

(q) Disclosure. To the best of the Company’s knowledge, neither this Agreement
or the Schedules hereto nor any other documents, certificates or instruments
furnished to the Purchasers by or on behalf of the Company or any Subsidiary in
connection with the transactions contemplated by this Agreement contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements made herein or therein, in the light of the
circumstances under which they were made herein or therein, not misleading.

(r) Operation of Business. Except as set forth on Schedule 2.1(r) hereto, the
Company and each of the Subsidiaries owns or possesses the rights to all
patents, trademarks, domain names (whether or not registered) and any patentable
improvements or copyrightable derivative works thereof, websites and
intellectual property rights relating thereto, service marks, trade names,
copyrights, licenses and authorizations which are necessary for the conduct of
its business as now conducted without any conflict with the rights of others.

(s) Environmental Compliance. Except as disclosed on Schedule 2.1(s) hereto, the
Company and each of its Subsidiaries have obtained all material approvals,
authorization, certificates, consents, licenses, orders and permits or other
similar authorizations of all governmental authorities, or from any other
person, that are required under any Environmental Laws. “Environmental Laws”
shall mean all applicable laws relating to the

 

8



--------------------------------------------------------------------------------

protection of the environment including, without limitation, all requirements
pertaining to reporting, licensing, permitting, controlling, investigating or
remediating emissions, discharges, releases or threatened releases of hazardous
substances, chemical substances, pollutants, contaminants or toxic substances,
materials or wastes, whether solid, liquid or gaseous in nature, into the air,
surface water, groundwater or land, or relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
hazardous substances, chemical substances, pollutants, contaminants or toxic
substances, material or wastes, whether solid, liquid or gaseous in nature.
Except as set forth on Schedule 2.1(s) hereto, the Company has all necessary
governmental approvals required under all Environmental Laws and used in its
business or in the business of any of its Subsidiaries, except for such
instances as would not individually or in the aggregate have a Material Adverse
Effect. The Company and each of its Subsidiaries are also in compliance with all
other limitations, restrictions, conditions, standards, requirements, schedules
and timetables required or imposed under all Environmental Laws. Except for such
instances as would not individually or in the aggregate have a Material Adverse
Effect, there are no past or present events, conditions, circumstances,
incidents, actions or omissions relating to or in any way affecting the Company
or its Subsidiaries that violate or would be reasonably likely to violate any
Environmental Law after the Closing or that would be reasonably likely to give
rise to any environmental liability, or otherwise form the basis of any claim,
action, demand, suit, proceeding, hearing, study or investigation (i) under any
Environmental Law, or (ii) based on or related to the manufacture, processing,
distribution, use, treatment, storage (including, without limitation,
underground storage tanks), disposal, transport or handling, or the emission,
discharge, release or threatened release of any hazardous substance.
“Environmental Liabilities” means all liabilities of a person (whether such
liabilities are owed by such person to governmental authorities, third parties
or otherwise) whether currently in existence or arising hereafter which arise
under or relate to any Environmental Law.

(t) Books and Records; Internal Accounting Controls. The records and documents
of the Company and its Subsidiaries accurately reflect in all material respects
the information relating to the business of the Company and the Subsidiaries,
the location and collection of their assets, and the nature of all transactions
giving rise to the obligations or accounts receivable of the Company or any
Subsidiary. The Company and each of its Subsidiaries maintain a system of
internal accounting controls sufficient, in the judgment of the Company’s board
of directors, to provide reasonable assurance that (i) transactions are executed
in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate actions are taken with respect to any
differences.

(u) Material Agreements. Except for the Transaction Documents (with respect to
clause (i) only), as disclosed in the Commission Documents or as set forth on
Schedule 2.1(u) hereto, or as would not be reasonably likely to have a Material
Adverse Effect, (i) the Company and each of its Subsidiaries have performed all
obligations required to be performed by them to date under any written or oral
contract, instrument, agreement, commitment, obligation, plan or arrangement,
filed or required to be filed with the Commission (the “Material Agreements”),
(ii) neither the Company nor any of its Subsidiaries has received

 

9



--------------------------------------------------------------------------------

any notice of default under any Material Agreement and, (iii) to the best of the
Company’s knowledge, neither the Company nor any of its Subsidiaries is in
default under any Material Agreement now in effect.

(v) Transactions with Affiliates. Except as set forth on Schedule 2.1(v) hereto,
there are no loans, leases, agreements, contracts, royalty agreements,
management contracts or arrangements or other continuing transactions between
(a) the Company, any Subsidiary or any of their respective customers or
suppliers on the one hand, and (b) on the other hand, any officer, employee,
consultant or director of the Company, or any of its Subsidiaries, or any person
owning any capital stock of the Company or any Subsidiary or any member of the
immediate family of such officer, employee, consultant, director or stockholder
or any corporation or other entity controlled by such officer, employee,
consultant, director or stockholder, or a member of the immediate family of such
officer, employee, consultant, director or stockholder which, in each case, is
required to be disclosed in the Commission Documents or in the Company’s most
recently filed definitive proxy statement on Schedule 14A, that is not so
disclosed in the Commission Documents or in such proxy statement.

(w) Securities Act of 1933. Based in material part upon the representations
herein of the Purchasers, the Company has complied and will comply with all
applicable federal and state securities laws in connection with the offer,
issuance and sale of the Securities hereunder. Neither the Company nor anyone
acting on its behalf, directly or indirectly, has or will sell, offer to sell or
solicit offers to buy any of the Securities or similar securities to, or solicit
offers with respect thereto from, or enter into any negotiations relating
thereto with, any person, or has taken or will take any action so as to bring
the issuance and sale of any of the Securities under the registration provisions
of the Securities Act and applicable state securities laws, and neither the
Company nor any of its affiliates, nor any person acting on its or their behalf,
has engaged in any form of general solicitation or general advertising (within
the meaning of Regulation D under the Securities Act) in connection with the
offer or sale of any of the Securities.

(x) Governmental Approvals. Except as set forth on Schedule 2.1(x) hereto, and
except for the filing of any notice prior or subsequent to the Closing that may
be required under applicable state and/or federal securities laws (which if
required, shall be filed on a timely basis), no authorization, consent,
approval, license, exemption of, filing or registration with any court or
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, is or will be necessary for, or in connection with, the
execution or delivery of the Securities, or for the performance by the Company
of its obligations under the Transaction Documents.

(y) Employees. Neither the Company nor any Subsidiary has any collective
bargaining arrangements or agreements covering any of its employees, except as
set forth on Schedule 2.1(y) hereto. Except as set forth on Schedule 2.1(y)
hereto, neither the Company nor any Subsidiary has any employment contract,
agreement regarding proprietary information, non-competition agreement,
non-solicitation agreement, confidentiality agreement, or any other similar
contract or restrictive covenant, relating to the right of any officer, employee
or consultant to be employed or engaged by the Company or such Subsidiary
required to be disclosed in the Commission Documents that is not so disclosed.
Since September 30, 2005, no

 

10



--------------------------------------------------------------------------------

officer, consultant or key employee of the Company or any Subsidiary whose
termination, either individually or in the aggregate, would be reasonably likely
to have a Material Adverse Effect, has terminated or, to the knowledge of the
Company, has any present intention of terminating his or her employment or
engagement with the Company or any Subsidiary.

(z) Absence of Certain Developments. Except as provided on Schedule 2.1(z)
hereto, since September 30, 2005, neither the Company nor any Subsidiary has:

(i) issued any stock, bonds or other corporate securities or any right, options
or warrants with respect thereto;

(ii) borrowed any amount in excess of $300,000 or incurred or become subject to
any other liabilities in excess of $100,000 (absolute or contingent) except
current liabilities incurred in the ordinary course of business which are
comparable in nature and amount to the current liabilities incurred in the
ordinary course of business during the comparable portion of its prior fiscal
year, as adjusted to reflect the current nature and volume of the business of
the Company and its Subsidiaries;

(iii) discharged or satisfied any lien or encumbrance in excess of $250,000 or
paid any obligation or liability (absolute or contingent) in excess of $250,000,
other than current liabilities paid in the ordinary course of business;

(iv) declared or made any payment or distribution of cash or other property to
stockholders with respect to its stock, or purchased or redeemed, or made any
agreements so to purchase or redeem, any shares of its capital stock, in each
case in excess of $50,000 individually or $100,000 in the aggregate;

(v) sold, assigned or transferred any other tangible assets, or canceled any
debts or claims, in each case in excess of $250,000, except in the ordinary
course of business;

(vi) sold, assigned or transferred any patent rights, trademarks, trade names,
copyrights, trade secrets or other intangible assets or intellectual property
rights in excess of $250,000, or disclosed any proprietary confidential
information to any person except to customers in the ordinary course of business
or to the Purchasers or their representatives;

(vii) suffered any material losses or waived any rights of material value,
whether or not in the ordinary course of business, or suffered the loss of any
material amount of prospective business;

(viii) made any changes in employee compensation except in the ordinary course
of business and consistent with past practices;

(ix) made capital expenditures or commitments therefor that aggregate in excess
of $500,000 except for such capital expenditures or commitments made in the
ordinary course of business;

 

11



--------------------------------------------------------------------------------

(x) entered into any material transaction, whether or not in the ordinary course
of business;

(xi) made charitable contributions or pledges in excess of $25,000;

(xii) suffered any material damage, destruction or casualty loss, whether or not
covered by insurance;

(xiii) experienced any material problems with labor or management in connection
with the terms and conditions of their employment; or

(xiv) entered into an agreement, written or otherwise, to take any of the
foregoing actions.

(aa) Public Utility Holding Company Act and Investment Company Act Status. The
Company is not a “holding company” or a “public utility company” as such terms
are defined in the Public Utility Holding Company Act of 1935, as amended. The
Company is not, and as a result of and immediately upon the Closing will not be,
an “investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.

(bb) ERISA. No liability to the Pension Benefit Guaranty Corporation has been
incurred with respect to any Plan by the Company or any of its Subsidiaries
which is or would be materially adverse to the Company and its Subsidiaries. The
execution and delivery of this Agreement and the issuance and sale of the Shares
and the Warrants will not involve any transaction which is subject to the
prohibitions of Section 406 of ERISA or in connection with which a tax could be
imposed pursuant to Section 4975 of the Internal Revenue Code of 1986, as
amended, provided that, if any of the Purchasers, or any person or entity that
owns a beneficial interest in any of the Purchasers, is an “employee pension
benefit plan” (within the meaning of Section 3(2) of ERISA) with respect to
which the Company is a “party in interest” (within the meaning of Section 3(14)
of ERISA), the requirements of Sections 407(d)(5) and 408(e) of ERISA, if
applicable, are met. As used in this Section 2.1(cc), the term “Plan” shall mean
an “employee pension benefit plan” (as defined in Section 3 of ERISA) which is
or has been established or maintained, or to which contributions are or have
been made, by the Company or any Subsidiary or by any trade or business, whether
or not incorporated, which, together with the Company or any Subsidiary, is
under common control, as described in Section 414(b) or (c) of the Code.

(cc) Delisting Notification. The Company has not received notice (written or
oral) from the Nasdaq Capital Market to the effect that the Company is not in
compliance with the listing or maintenance requirements of such market.

(dd) Independent Nature of Purchasers. The Company acknowledges that the
obligations of each Purchaser under the Transaction Documents are several and
not joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under the Transaction Documents. The decision of each Purchaser to
purchase Securities pursuant to this Agreement has been made by

 

12



--------------------------------------------------------------------------------

such Purchaser independently of any other purchase and independently of any
information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of the Company or of its Subsidiaries
which may have made or given by any other Purchaser or by any agent or employee
of any other Purchaser, and no Purchaser or any of its agents or employees shall
have any liability to any Purchaser (or any other person) relating to or arising
from any such information, materials, statements or opinions. The Company
further acknowledges that nothing contained herein, or in any Transaction
Document, and no action taken by any Purchaser pursuant hereto or thereto, shall
be deemed to constitute the Purchasers as a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that the Purchasers
are in any way acting in concert or as a group with respect to such obligations
or the transactions contemplated by the Transaction Documents. Each Purchaser
shall be entitled to independently protect and enforce its rights, including
without limitation, the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Purchaser to
be joined as an additional party in any proceeding for such purpose. For reasons
of administrative convenience only, the Transaction Documents have been prepared
by counsel for the placement agent. Such counsel does not represent the
Purchasers and the Purchasers have retained their own individual counsel with
respect to the transactions contemplated hereby. The Company has elected to
provide all Purchasers with the same terms and Transaction Documents for the
convenience of the Company and not because it was required or requested to do so
by the Purchasers. The Company acknowledges that such procedure with respect to
the Transaction Documents in no way creates a presumption that the Purchasers
are in any way acting in concert or as a group with respect to the Transaction
Documents or the transactions contemplated hereby or thereby.

(ee) No Integrated Offering. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf, has directly or indirectly made any
offers or sales of any security or solicited any offers to buy any security
under circumstances that would cause the offering of the Securities pursuant to
this Agreement to be integrated with prior offerings by the Company for purposes
of the Securities Act which would prevent the Company from selling the
Securities pursuant to Regulation D and Rule 506 thereof under the Securities
Act, or any applicable exchange-related stockholder approval provisions, nor
will the Company or any of its affiliates or subsidiaries take any action or
steps that would cause the offering of the Securities to be integrated with
other offerings if such other offering, if integrated, would cause the offer and
sale of the Securities not to be exempt from registration pursuant to Regulation
D and Rule 506 thereof under the Securities Act. The Company does not have any
registration statement pending before the Commission or currently under the
Commission’s review and except as set forth on Schedule 2.1(ee) hereto, since
September 1, 2005, the Company has not offered or sold any of its equity
securities or debt securities convertible into shares of Common Stock.

(ff) Sarbanes-Oxley Act. The Company is in compliance with the applicable
provisions of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), and the
rules and regulations promulgated thereunder, that are effective and intends to
comply with other applicable provisions of the Sarbanes-Oxley Act, and the rules
and regulations promulgated thereunder, upon the effectiveness of such
provisions.

 

13



--------------------------------------------------------------------------------

Section 2.2 Representations and Warranties of the Purchasers.

Each of the Purchasers hereby represents and warrants to the Company with
respect solely to itself and not with respect to any other Purchaser as follows
as of the date hereof and as of the Closing Date:

(a) Organization and Standing of the Purchasers. If the Purchaser is an entity,
such Purchaser is a corporation, limited liability company or partnership duly
incorporated or organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization.

(b) Authorization and Power. Each Purchaser has the requisite power and
authority to enter into and perform the Transaction Documents and to purchase
the Securities being sold to it hereunder. The execution, delivery and
performance of the Transaction Documents by each Purchaser and the consummation
by it of the transactions contemplated hereby have been duly authorized by all
necessary corporate or partnership action, and no further consent or
authorization of such Purchaser or its Board of Directors, stockholders, or
partners, as the case may be, is required. When executed and delivered by the
Purchasers, the other Transaction Documents shall constitute valid and binding
obligations of each Purchaser enforceable against such Purchaser in accordance
with their terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation,
conservatorship, receivership or similar laws relating to, or affecting
generally the enforcement of, creditor’s rights and remedies or by other
equitable principles of general application.

(c) No Conflict. The execution, delivery and performance of the Transaction
Documents by the Purchaser and the consummation by the Purchaser of the
transactions contemplated thereby and hereby do not and will not (i) violate any
provision of the Purchaser’s charter or organizational documents, (ii) conflict
with, or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, mortgage, deed of
trust, indenture, note, bond, license, lease agreement, instrument or obligation
to which the Purchaser is a party or by which the Purchaser’s respective
properties or assets are bound, or (iii) result in a violation of any federal,
state, local or foreign statute, rule, regulation, order, judgment or decree
(including federal and state securities laws and regulations) applicable to the
Purchaser or by which any property or asset of the Purchaser are bound or
affected, except, in all cases, other than violations pursuant to clauses (i) or
(iii) (with respect to federal and state securities laws) above, except, for
such conflicts, defaults, terminations, amendments, acceleration, cancellations
and violations as would not, individually or in the aggregate, materially and
adversely affect the Purchaser’s ability to perform its obligations under the
Transaction Documents.

(d) Acquisition for Investment. Each Purchaser is purchasing the Shares and
Warrants solely for its own account for the purpose of investment and not with a
view to or for sale in connection with distribution. Each Purchaser does not
have a present intention to sell any of the Shares or Warrants, nor a present
arrangement (whether or not legally binding) or intention to effect any
distribution of any of the Shares or Warrants to or through any person or
entity; provided, however, that by making the representations herein, such
Purchaser does not agree to hold the Shares or the Warrants for any minimum or
other specific term and reserves the right to dispose of the Shares or the
Warrants at any time in accordance with Federal and state

 

14



--------------------------------------------------------------------------------

securities laws applicable to such disposition. Each Purchaser acknowledges that
it (i) has such knowledge and experience in financial and business matters such
that Purchaser is capable of evaluating the merits and risks of Purchaser’s
investment in the Company, (ii) is able to bear the financial risks associated
with an investment in the Securities and (iii) has been given full access to
such records of the Company and the Subsidiaries and to the officers of the
Company and the Subsidiaries as it has deemed necessary or appropriate to
conduct its due diligence investigation.

(e) Rule 144. Each Purchaser understands that the Securities must be held
indefinitely unless such Shares are registered under the Securities Act or an
exemption from registration is available. Each Purchaser acknowledges that such
person is familiar with Rule 144 of the rules and regulations of the Commission,
as amended, promulgated pursuant to the Securities Act (“Rule 144”), and that
such Purchaser has been advised that Rule 144 permits resales only under certain
circumstances. Each Purchaser understands that to the extent that Rule 144 is
not available, such Purchaser will be unable to sell any Securities without
either registration under the Securities Act or the existence of another
exemption from such registration requirement.

(f) General. Each Purchaser understands that the Securities are being offered
and sold in reliance on a transactional exemption from the registration
requirements of federal and state securities laws and the Company is relying
upon the truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of such Purchaser set forth herein in order
to determine the applicability of such exemptions and the suitability of such
Purchaser to acquire the Securities. Each Purchaser understands that no United
States federal or state agency or any government or governmental agency has
passed upon or made any recommendation or endorsement of the Securities.

(g) No General Solicitation. Each Purchaser acknowledges that the Securities
were not offered to such Purchaser by means of any form of general or public
solicitation or general advertising, or publicly disseminated advertisements or
sales literature, including (i) any advertisement, article, notice or other
communication published in any newspaper, magazine, or similar media, or
broadcast over television or radio, or (ii) any seminar or meeting to which such
Purchaser was invited by any of the foregoing means of communications.

(h) Accredited Investor. Each Purchaser is an “accredited investor” (as defined
in Rule 501 of Regulation D), and such Purchaser has such experience in business
and financial matters that it is capable of evaluating the merits and risks of
an investment in the Securities. Such Purchaser is not required to be registered
as a broker-dealer under Section 15 of the Exchange Act and such Purchaser is
not a broker-dealer. Each Purchaser acknowledges that an investment in the
Securities is speculative and involves a high degree of risk. Each Purchaser has
completed or caused to be completed the Investor Questionnaire Certification
attached hereto as Exhibit D certifying as to its status as an “accredited
investor” and understands that the Company is relying upon the truth and
accuracy of the Purchaser set forth therein to determine the suitability of such
Purchaser to acquire the Securities.

(i) Certain Fees. The Purchasers have not employed any broker or finder or
incurred any liability for any brokerage or investment banking fees,
commissions, finders’

 

15



--------------------------------------------------------------------------------

structuring fees, financial advisory fees or other similar fees in connection
with the Transaction Documents.

(j) Independent Investment. Except as may be disclosed in any filings with the
Commission by the Purchasers under Section 13 and/or Section 16 of the Exchange
Act, no Purchaser has agreed to act with any other Purchaser for the purpose of
acquiring, holding, voting or disposing of the Securities purchased hereunder
for purposes of Section 13(d) under the Exchange Act, and each Purchaser is
acting independently with respect to its investment in the Securities.

(k) Patriot Act. If the Purchaser is an individual, the Purchaser certifies that
he or she is not nor to his or her knowledge has been designated, a “suspected
terrorist” as defined in Executive Order 13224. If the Purchaser is a
corporation, trust, partnership, limited liability company or other
organization, the Purchaser certifies that, to the best of Purchaser’s
knowledge, the Purchaser has not been designated, and is not owned or
controlled, by a “suspected terrorist” as defined in Executive Order 13224. The
Purchaser hereby acknowledges that the Company seeks to comply with all
applicable laws concerning money laundering and related activities. In
furtherance of those efforts, the Purchaser hereby represents, warrants and
agrees that to its knowledge: (i) none of the cash or property that the
Purchaser will pay or will contribute to the Company has been or shall be
derived from, or related to, any activity that is deemed criminal under United
States law; and (ii) no contribution or payment by the Purchaser to the Company,
to the extent that they are within the Purchaser’s control shall cause the
Company to be in violation of the United States Bank Secrecy Act, the United
States International Money Laundering Control Act of 1986 or the United States
International Money Laundering Abatement and Anti-Terrorist Financing Act of
2001. The Purchaser shall promptly notify the Company if any of these
representations ceases to be true and accurate regarding the Purchaser. If the
Company reasonably believes that the Purchaser has breached the foregoing
representations, then the Purchaser agrees to provide the Company any additional
information regarding the Purchaser that the Company deems necessary to ensure
compliance with all applicable laws concerning money laundering and similar
activities. In the event that the Company is requested or required (by
deposition, interrogatory, request for documents, subpoena, civil investigative
demand or similar legal, judiciary or regulatory process or as otherwise
required by applicable law or regulation) to disclose any confidential
information about a Purchaser, the Company shall (A) provide the Purchaser with
prompt prior written notice of such request or requirement and (B) cooperate
with the Purchaser so that the Purchaser may seek a protective order or other
appropriate remedy. In the event that such protective order or other remedy is
not obtained, the Company and their respective representatives shall disclose
only that portion of the confidential information that such person is advised by
legal counsel in writing is legally required to be disclosed, and provided that
the Company uses reasonable efforts to obtain reliable assurance that
confidential treatment will be accorded any confidential information so
disclosed.

 

16



--------------------------------------------------------------------------------

ARTICLE III

Covenants

The Company covenants with each Purchaser as follows, which covenants are for
the benefit of each Purchaser and their respective permitted assignees.

Section 3.1 Securities Compliance.

The Company shall notify the Commission in accordance with its rules and
regulations, of the transactions contemplated by any of the Transaction
Documents and shall take all other necessary action and proceedings as may be
required and permitted by applicable law, rule and regulation, for the legal and
valid issuance of the Securities to the Purchasers, or their respective
subsequent holders.

Section 3.2 Registration and Listing.

For so long as the Purchasers continue to hold at least a majority of the
Securities issued on the Closing Date, the Company shall use its reasonable best
efforts to (a) cause its Common Stock to continue to be registered under
Sections 12(b) or 12(g) of the Exchange Act, (b) comply in all respects with its
reporting and filing obligations under the Exchange Act, (c) comply with all
requirements related to any registration statement filed pursuant to this
Agreement, (d) not take any action or file any document (whether or not
permitted by the Securities Act or the rules promulgated thereunder) to
terminate or suspend such registration or to terminate or suspend its reporting
and filing obligations under the Exchange Act or Securities Act, except as
permitted herein, and (e) continue the listing or trading of its Common Stock on
the Nasdaq Capital Market or any successor market. The Company will promptly
file the “Listing Application” for, or in connection with, the issuance and
delivery of the Shares and the Warrant Shares. Subject to the terms of the
Transaction Documents, the Company further covenants that it will take such
further action as the Purchasers may reasonably request, all to the extent
required from time to time, to enable the Purchasers to sell the Securities
without registration under the Securities Act within the limitation of the
exemptions provided by Rule 144 promulgated under the Securities Act.

Section 3.3 Inspection Rights.

The Company shall permit, during normal business hours and upon reasonable
request and reasonable notice, each Purchaser or any employees, agents or
representatives thereof, so long as such Purchaser shall be obligated hereunder
to purchase the Shares or shall beneficially own any Shares or Warrant Shares,
for purposes reasonably related to such Purchaser’s interests as a stockholder
to examine and make reasonable copies of and extracts from the records and books
of account of, and visit and inspect the properties, assets, operations and
business of the Company and any Subsidiary, and to discuss the affairs, finances
and accounts of the Company and any Subsidiary with any of its officers,
consultants, directors, and key employees.

 

17



--------------------------------------------------------------------------------

Section 3.4 Compliance with Laws.

The Company shall comply, and cause each Subsidiary to comply, with all
applicable laws, rules, regulations and orders, noncompliance with which would
be reasonably likely to have a Material Adverse Effect.

Section 3.5 Keeping of Records and Books of Account.

The Company shall keep adequate records and books of account, in which complete
entries will be made in accordance with GAAP consistently applied, reflecting
all financial transactions of the Company and its Subsidiaries on a consolidated
basis, and in which, for each fiscal year, all proper reserves for depreciation,
depletion, obsolescence, amortization, taxes, bad debts and other purposes in
connection with its business shall be made.

Section 3.6 Reporting Requirements.

If the Commission ceases making the Company’s periodic reports available via the
Internet without charge, then the Company shall furnish the following to each
Purchaser so long as such Purchaser shall be obligated hereunder to purchase the
Securities or shall beneficially own Securities:

(a) Quarterly Reports filed with the Commission on Form 10-Q as soon as
practical after the document is filed with the Commission, and in any event
within five (5) days after the document is filed with the Commission;

(b) Annual Reports filed with the Commission on Form 10-K as soon as practical
after the document is filed with the Commission, and in any event within five
(5) days after the document is filed with the Commission; and

(c) Copies of all notices, information and proxy statements in connection with
any meetings, that are, in each case, provided to holders of shares of Common
Stock, contemporaneously with the delivery of such notices or information to
such holders of Common Stock.

Section 3.7 Other Agreements.

The Company shall not enter into any agreement in which the terms of such
agreement would restrict or impair the right or ability to perform of the
Company or any Subsidiary under any Transaction Document.

Section 3.8 Use of Proceeds.

The proceeds from the sale of the Shares will be used by the Company for working
capital and general corporate purposes and not to redeem any Common Stock or
securities convertible, exercisable or exchangeable into Common Stock or to
settle any litigation outstanding as of the Closing Date.

 

18



--------------------------------------------------------------------------------

Section 3.9 Reporting; Eligibility to Use Form S-3.

So long as a Purchaser beneficially owns any of the Securities, the Company
shall timely file all reports required to be filed with the Commission pursuant
to the Exchange Act. The Company currently meets, and will take all necessary
action to continue to meet, the “registrant eligibility” requirements set forth
in the general instructions to Form S-3 applicable to “resale” registrations on
Form S-3 during the Effectiveness Period (as defined in the Registration Rights
Agreement).

Section 3.10 Disclosure of Transaction.

The Company shall issue a press release describing the material terms of the
transactions contemplated hereby (the “Press Release”) as soon as practicable
after the Closing; provided, however, that if Closing occurs after 4:00 P.M.
Eastern Time on any Trading Day but in no event later than one hour after the
Closing, the Company shall issue the Press Release no later than 9:00 A.M.
Eastern Time on the first Trading Day following the Closing Date. The Company
shall also file with the Commission a Current Report on Form 8-K (the “Form
8-K”) describing the material terms of the transactions contemplated hereby (and
attaching as exhibits thereto this Agreement, the Registration Rights Agreement
and the form of Warrant) as soon as practicable following the date of execution
of this Agreement but in no event more than four Trading Days following the date
of execution of this Agreement, which Press Release and Form 8-K shall be
subject to prior review and comment by the Purchasers. “Trading Day” means any
day during which the Nasdaq Capital Market (or other principal exchange on which
the Common Stock is traded) shall be open for trading.

Section 3.11 Disclosure of Material Information.

The Company covenants and agrees that neither it nor any other person acting on
its behalf has provided or will provide any Purchaser or its agents or counsel
with any information that the Company believes constitutes material non-public
information, unless prior thereto such Purchaser shall have executed a written
agreement regarding the confidentiality and use of such information. The Company
understands and confirms that each Purchaser shall be relying on the foregoing
representations in effecting transactions in securities of the Company.

Section 3.12 Pledge of Securities.

The Company acknowledges and agrees that the Securities may be pledged by a
Purchaser in connection with a bona fide margin agreement or other loan or
financing arrangement that is secured by the Common Stock. The pledge of Common
Stock shall not be deemed to be a transfer, sale or assignment of the Common
Stock hereunder, and no Purchaser effecting a pledge of Common Stock shall be
required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement or any other Transaction
Document; provided that a Purchaser and its pledgee shall be required to comply
with the provisions of Article V hereof in order to effect a sale, transfer or
assignment of Common Stock to such pledgee. At the Purchasers’ expense, the
Company hereby agrees to execute and deliver such documentation as a pledgee of
the Common Stock may reasonably

 

19



--------------------------------------------------------------------------------

request in connection with a pledge of the Common Stock to such pledgee by a
Purchaser, subject to applicable federal securities laws.

ARTICLE IV

Conditions

Section 4.1 Conditions Precedent to the Obligation of the Company to Close and
to Sell the Securities.

The obligation hereunder of the Company to close and issue and sell the
Securities to the Purchasers at the Closing Date is subject to the satisfaction
or waiver, at or before the Closing of the conditions set forth below. These
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion.

(a) Accuracy of the Purchasers’ Representations and Warranties. The
representations and warranties of each Purchaser shall be true and correct in
all material respects as of the date when made and as of the Closing Date as
though made at that time, except for representations and warranties that are
expressly made as of a particular date, which shall be true and correct in all
material respects as of such date.

(b) Performance by the Purchasers. Each Purchaser shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by the Purchasers at or prior to the Closing Date.

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.

(d) Delivery of Purchase Price. The Purchase Price for the Shares shall have
been delivered to the Company on the Closing Date.

(e) Delivery of Transaction Documents. The Transaction Documents shall have been
duly executed and delivered by the Purchasers to the Company.

Section 4.2 Conditions Precedent to the Obligation of the Purchasers to Close
and to Purchase the Securities.

The obligation hereunder of the Purchasers to purchase the Securities and
consummate the transactions contemplated by this Agreement is subject to the
satisfaction or waiver, at or before the Closing Date, of each of the conditions
set forth below. These conditions are for the Purchasers’ sole benefit and may
be waived by the Purchasers at any time in their sole discretion.

(a) Accuracy of the Company’s Representations and Warranties. Each of the
representations and warranties of the Company in this Agreement and the
Registration Rights Agreement shall be true and correct in all material respects
as of the Closing Date, except for

 

20



--------------------------------------------------------------------------------

representations and warranties that speak as of a particular date, which shall
be true and correct in all material respects as of such date.

(b) Performance by the Company. The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to the Closing Date.

(c) No Suspension, Etc. Trading in the Common Stock shall not have been
suspended by the Commission or the Nasdaq Capital Market (except for any
suspension of trading of limited duration agreed to by the Company, which
suspension shall be terminated prior to the Closing), and, at any time prior to
the Closing Date, trading in securities generally as reported by Bloomberg
Financial Markets (“Bloomberg”) shall not have been suspended or limited, or
minimum prices shall not have been established on securities whose trades are
reported by Bloomberg, or on the New York Stock Exchange, nor shall a banking
moratorium have been declared either by the United States or New York State
authorities.

(d) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.

(e) No Proceedings or Litigation. No action, suit or proceeding before any
arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been threatened, against
the Company or any Subsidiary, or any of the officers, directors or affiliates
of the Company or any Subsidiary seeking to restrain, prevent or change the
transactions contemplated by this Agreement, or seeking damages in connection
with such transactions.

(f) Opinion of Counsel. The Purchasers shall have received an opinion of counsel
to the Company, dated the date of such Closing, substantially in the form of
Exhibit E hereto, with such exceptions and limitations as shall be reasonably
acceptable to counsel to the Purchasers.

(g) Shares and Warrants. At or prior to the Closing, the Company shall have
delivered to the Purchasers certificates representing the Shares (in such
denominations as each Purchaser may request) and certificates representing the
Warrants, in each case, being acquired by the Purchasers at the Closing.

(h) Secretary’s Certificate. The Company shall have delivered to the Purchasers
a secretary’s certificate, dated as of the Closing Date, as to (i) the
resolutions adopted by the Board of Directors approving the transactions
contemplated hereby, (ii) the Certificate, (iii) the Bylaws, each as in effect
at the Closing, and (iv) the authority and incumbency of the officers of the
Company executing the Transaction Documents and any other documents required to
be executed or delivered in connection therewith.

(i) Officer’s Certificate. On the Closing Date, the Company shall have delivered
to the Purchasers a certificate signed by an executive officer on behalf of the
Company,

 

21



--------------------------------------------------------------------------------

dated as of the Closing Date, confirming the accuracy of the Company’s
representations, warranties and its compliance with covenants as of the Closing
Date and confirming the compliance by the Company with the conditions precedent
set forth in paragraphs (a)-(e) of this Section 4.2 as of the Closing Date
(provided that, with respect to the matters in paragraphs (d) and (e) of this
Section 4.2, such confirmation shall be based on the knowledge of the executive
officer after due inquiry).

(j) Registration Rights Agreement. As of the Closing Date, the parties shall
have entered into the Registration Rights Agreement in the form of Exhibit C
attached hereto.

(k) Material Adverse Effect. No Material Adverse Effect shall have occurred at
or before the Closing Date.

ARTICLE V

Certificate Legend

Section 5.1 Legend.

Each certificate representing the Securities shall be stamped or otherwise
imprinted with a legend substantially in the following form (in addition to any
legend required by applicable state securities or “blue sky” laws):

THE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”)
OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE
STATE SECURITIES LAWS OR FIBERNET TELECOM GROUP, INC. SHALL HAVE RECEIVED AN
OPINION OF ITS COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES
ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT
REQUIRED.

The Company agrees to reissue certificates representing any of the Shares and
the Warrant Shares, without the legend set forth above if at such time, prior to
making any transfer of any such Shares or Warrant Shares, such holder thereof
shall give written notice to the Company describing the manner and terms of such
transfer and removal as the Company may reasonably request. Such proposed
transfer and removal will not be effected until: (a) the Company has notified
such holder that either (i) in the opinion of Company counsel, the registration
of the Shares or Warrant Shares under the Securities Act is not required in
connection with such proposed transfer; or (ii) a registration statement under
the Securities Act covering such proposed disposition has been filed by the
Company with the Commission and has become effective under the Securities Act;
and (b) the Company has notified such holder that either: (i) in the opinion of
Company counsel, the registration or qualification under the securities or “blue
sky” laws of any state is not required in connection with such proposed

 

22



--------------------------------------------------------------------------------

disposition, or (ii) compliance with applicable state securities or “blue sky”
laws has been effected. The Company will respond to any such notice from a
holder within five (5) Business Days. In the case of any proposed transfer under
this Section 5.1, the Company will use reasonable efforts to comply with any
such applicable state securities or “blue sky” laws, but shall in no event be
required, (x) to qualify to do business in any state where it is not then
qualified, (y) to take any action that would subject it to tax or to the general
service of process in any state where it is not then subject, or (z) to comply
with state securities or “blue sky” laws of any state for which registration by
coordination is unavailable to the Company. The restrictions on transfer
contained in this Section 5.1 shall be in addition to, and not by way of
limitation of, any other restrictions on transfer contained in any other section
of this Agreement. Whenever a certificate representing the Shares or Warrant
Shares is required to be issued to a Purchaser without a legend, in lieu of
delivering physical certificates representing the Shares or Warrant Shares,
provided the Company’s transfer agent is participating in the Depository Trust
Company (“DTC”) Fast Automated Securities Transfer program, the Company shall
use its best efforts to cause its transfer agent to electronically transmit the
Shares or Warrant Shares to a Purchaser by crediting the account of such
Purchaser’s Prime Broker with DTC through its Deposit Withdrawal Agent
Commission (“DWAC”) system (to the extent not inconsistent with any provisions
of this Agreement).

ARTICLE VI

Indemnification

Section 6.1 General Indemnity.

(a) The Company agrees to indemnify and hold harmless each Purchaser (and its
respective directors, officers, affiliates, agents, successors and assigns) from
and against any and all losses, liabilities, deficiencies, costs, damages and
expenses (including, without limitation, reasonable attorneys’ fees, charges and
disbursements) (“Losses”) incurred by each Purchaser as a result of any
inaccuracy in or breach of the representations, warranties or covenants made by
the Company herein. The Purchasers severally but not jointly agree to indemnify
and hold harmless the Company and its directors, officers, affiliates, agents,
successors and assigns from and against any and all Losses incurred by the
Company as result of any inaccuracy in or breach of the representations,
warranties or covenants made by the Purchasers herein.

(b) Notwithstanding the foregoing, neither the Company nor the Purchasers shall
be entitled to any indemnification under this Article VI unless and until all
Losses of the Company or the Purchasers, as applicable, in the aggregate, are in
excess of $50,000 and the Company, or the Purchasers, as applicable, shall then
only be liable for Losses in excess of such amount. The maximum aggregate
liability of the Company pursuant to its indemnification obligations under this
Article VI shall not exceed the aggregate Purchase Price received hereunder, and
the maximum aggregate liability of each Purchaser pursuant to its
indemnification obligations shall not exceed the portion of the Purchase Price
paid by such Purchaser hereunder.

 

23



--------------------------------------------------------------------------------

Section 6.2 Indemnification Procedure.

Any party entitled to indemnification under this Article VI (an “indemnified
party”) will give written notice to the indemnifying party of any matters giving
rise to a claim for indemnification; provided, that the failure of any party
entitled to indemnification hereunder to give notice as provided herein shall
not relieve the indemnifying party of its obligations under this Article VI
except to the extent that the indemnifying party is actually prejudiced by such
failure to give notice. In case any such action, proceeding or claim is brought
against an indemnified party in respect of which indemnification is sought
hereunder, the indemnifying party shall be entitled to participate in and,
unless in the reasonable judgment of the indemnifying party a conflict of
interest between it and the indemnified party exists with respect to such
action, proceeding or claim (in which case the indemnifying party shall be
responsible for the reasonable fees and expenses of one separate counsel for the
indemnified parties), to assume the defense thereof with counsel reasonably
satisfactory to the indemnified party. In the event that the indemnifying party
advises an indemnified party that it will not contest such a claim for
indemnification hereunder, or fails, within thirty (30) days of receipt of any
indemnification notice to notify, in writing, such person of its election to
defend, settle or compromise, at its sole cost and expense, any action,
proceeding or claim (or discontinues its defense at any time after it commences
such defense), then the indemnified party may, at its option, defend, settle or
otherwise compromise or pay such action or claim. In any event, unless and until
the indemnifying party elects in writing to assume and does so assume the
defense of any such claim, proceeding or action, the indemnified party’s costs
and expenses arising out of the defense, settlement or compromise of any such
action, claim or proceeding shall be losses subject to indemnification
hereunder. The indemnified party shall cooperate fully with the indemnifying
party in connection with any negotiation or defense of any such action or claim
by the indemnifying party and shall furnish to the indemnifying party all
information reasonably available to the indemnified party which relates to such
action or claim. The indemnifying party shall keep the indemnified party fully
apprised at all times as to the status of the defense or any settlement
negotiations with respect thereto. If the indemnifying party elects to defend
any such action or claim, then the indemnified party shall be entitled to
participate in such defense with counsel of its choice at its sole cost and
expense. The indemnifying party shall not be liable for any settlement of any
action, claim or proceeding effected without its prior written consent.
Notwithstanding anything in this Article VI to the contrary, the indemnifying
party shall not, without the indemnified party’s prior written consent, settle
or compromise any claim or consent to entry of any judgment in respect thereof
which imposes any future obligation on the indemnified party or which does not
include, as an unconditional term thereof, the giving by the claimant or the
plaintiff to the indemnified party of a release from all liability in respect of
such claim. The indemnification required by this Article VI shall be made by
periodic payments of the amount thereof during the course of investigation or
defense, as and when bills are received or expense, loss, damage or liability is
incurred, so long as the indemnified party irrevocably agrees to refund such
moneys if it is ultimately determined by a court of competent jurisdiction that
such party was not entitled to indemnification. The indemnity agreements
contained herein shall be in addition to (a) any cause of action or similar
rights of the indemnified party against the indemnifying party or others, and
(b) any liabilities the indemnifying party may be subject to pursuant to the
law.

 

24



--------------------------------------------------------------------------------

ARTICLE VII

Miscellaneous

Section 7.1 Fees and Expenses.

Each party shall pay the fees and expenses of its advisors, counsel, accountants
and other experts, if any, and all other expenses, incurred by such party
incident to the negotiation, preparation, execution, delivery and performance of
this Agreement, provided, however, that the Company shall pay (i) such fees and
expenses set forth on Schedule 2.1(p) hereto, including all reasonable
attorneys’ fees and expenses (exclusive of disbursements and out-of-pocket
expenses) incurred by the Purchasers in connection with the preparation,
negotiation, execution and delivery of this Agreement and the other Transaction
Documents and the transactions contemplated thereunder, (ii) such fees and
disbursements for the review of the Registration Statement (as defined in the
Registration Rights Agreement) in accordance with the Section 4(iv) of the
Registration Rights Agreement, and (ii) the costs of any amendments,
modifications or waivers of this Agreement or any of the other Transaction
Documents. The Company and the Purchasers hereby agree that the prevailing party
in any suit, action or proceeding arising out of or relating to this Agreement
shall be entitled to reimbursement for reasonable legal fees from the
non-prevailing party.

Section 7.2 Specific Performance; Consent to Jurisdiction; Venue.

(a) The Company and the Purchasers acknowledge and agree that irreparable damage
would occur in the event that any of the provisions of this Agreement or the
other Transaction Documents were not performed in accordance with their specific
terms or were otherwise breached. It is accordingly agreed that the parties
shall be entitled to an injunction or injunctions to prevent or cure breaches of
the provisions of this Agreement or the other Transaction Documents and to
enforce specifically the terms and provisions hereof or thereof, this being in
addition to any other remedy to which any of them may be entitled by law or
equity.

(b) The parties agree that venue for any dispute arising under this Agreement
will lie exclusively in the state or federal courts located in New York County,
New York, and the parties irrevocably waive any right to raise forum non
conveniens or any other argument that New York is not the proper venue. The
parties irrevocably consent to personal jurisdiction in the state and federal
courts of the state of New York. The Company and each Purchaser consent to
process being served in any such suit, action or proceeding by mailing a copy
thereof to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing in this Section 7.2 shall affect
or limit any right to serve process in any other manner permitted by law. The
Company and the Purchasers hereby agree that the prevailing party in any suit,
action or proceeding arising out of or relating to the Securities, this
Agreement or the Registration Rights Agreement, shall be entitled to
reimbursement for reasonable legal fees from the non-prevailing party.

 

25



--------------------------------------------------------------------------------

Section 7.3 Entire Agreement; Amendment.

This Agreement and the Transaction Documents contain the entire understanding
and agreement of the parties with respect to the matters covered hereby and,
except as specifically set forth herein or in the other Transaction Documents,
neither the Company nor any Purchaser make any representation, warranty,
covenant or undertaking with respect to such matters, and they supersede all
prior understandings and agreements with respect to said subject matter, all of
which are merged herein. No provision of this Agreement may be waived or amended
other than by a written instrument signed by the Company and the Purchasers
holding at least a majority of all Shares then held by the Purchasers. Any
amendment or waiver effected in accordance with this Section 7.3 shall be
binding upon each Purchaser (and their permitted assigns) and the Company.

Section 7.4 Notices.

Any notice, demand, request, waiver or other communication required or permitted
to be given hereunder shall be in writing and shall be effective (a) upon hand
delivery by telecopy or facsimile at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be:

 

If to the Company:   

FiberNet Telecom Group, Inc.

570 Lexington Avenue

New York, New York 10022

Attention: President

Tel. No.: (212) 405-6200

Fax No.: (212) 421-8860

with copies (which copies shall not constitute notice to the Company) to:   

 

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

Chrysler Center

666 Third Avenue

New York, New York 10022

Attention: Todd E. Mason

Fax No.: (212) 983-3115

If to any Purchaser:    At the address of such Purchaser set forth on Exhibit A
to this Agreement.

 

26



--------------------------------------------------------------------------------

with copies (which copies shall not constitute notice to a Purchaser) to:   

 

Kramer Levin Naftalis & Frankel LLP

1177 Avenue of the Americas

New York, New York 10036

Attention: Christopher S. Auguste

Tel No.: (212) 715-9100

Fax No.: (212) 715-8000

Any party hereto may from time to time change its address for notices by giving
written notice of such changed address to the other party hereto.

Section 7.5 Waivers.

No waiver by either party of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right accruing to
it thereafter.

Section 7.6 Headings.

The article, section and subsection headings in this Agreement are for
convenience only and shall not constitute a part of this Agreement for any other
purpose and shall not be deemed to limit or affect any of the provisions hereof.

Section 7.7 Successors and Assigns.

This Agreement shall be binding upon and inure to the benefit of the parties and
their successors and assigns. After the Closing, the assignment by a party to
this Agreement of any rights hereunder shall not affect the obligations of such
party under this Agreement. Subject to Section 5.1 hereof, the Purchasers may
assign the Securities and its rights under this Agreement and the other
Transaction Documents and any other rights hereto and thereto without the
consent of the Company.

Section 7.8 No Third Party Beneficiaries.

This Agreement is intended for the benefit of the parties hereto and their
respective permitted successors and assigns and is not for the benefit of, nor
may any provision hereof be enforced by, any other person.

Section 7.9 Governing Law.

This Agreement shall be governed by and construed in accordance with the
internal laws of the State of New York, without giving effect to the choice of
law provisions. This Agreement shall not interpreted or construed with any
presumption against the party causing this Agreement to be drafted.

 

27



--------------------------------------------------------------------------------

Section 7.10 Survival.

The representations and warranties of the Company and the Purchasers shall
survive the execution and delivery hereof and the Closing until the second
anniversary of the Closing Date, except the agreements and covenants set forth
in Articles I, III, V, VI and VII of this Agreement shall survive the execution
and delivery hereof and the Closing hereunder.

Section 7.11 Counterparts.

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one and the same instrument and shall become effective
when counterparts have been signed by each party and delivered to the other
parties hereto, it being understood that all parties need not sign the same
counterpart.

Section 7.12 Publicity.

The Company agrees that it will not disclose, and will not include in any public
announcement, the names of the Purchasers without the consent of the Purchasers,
which consent shall not be unreasonably withheld or delayed, or unless and until
such disclosure is required by law, rule or applicable regulation, and then only
to the extent of such requirement.

Section 7.13 Severability.

The provisions of this Agreement are severable and, in the event that any court
of competent jurisdiction shall determine that any one or more of the provisions
or part of the provisions contained in this Agreement shall, for any reason, be
held to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provision or part of a
provision of this Agreement and this Agreement shall be reformed and construed
as if such invalid or illegal or unenforceable provision, or part of such
provision, had never been contained herein, so that such provisions would be
valid, legal and enforceable to the maximum extent possible.

Section 7.14 Further Assurances.

From and after the date of this Agreement, upon the request of the Purchasers or
the Company, the Company and each Purchaser shall execute and deliver such
instruments, documents and other writings as may be reasonably necessary or
desirable to confirm and carry out and to effectuate fully the intent and
purposes of this Agreement, the Warrants and the Registration Rights Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

FIBERNET TELECOM GROUP, INC.

By: 

      

Name: 

   

Title: 

  PURCHASER:

By: 

      

Name: 

   

Title: 

  PURCHASER:

By: 

      

Name: 

   

Title: 

  PURCHASER:

By: 

      

Name: 

   

Title: 

 



--------------------------------------------------------------------------------

EXHIBIT A

LIST OF PURCHASERS

 

i



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF WARRANT

 

ii



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF REGISTRATION RIGHTS AGREEMENT

 

iii



--------------------------------------------------------------------------------

EXHIBIT D

INVESTOR QUESTIONNAIRE CERTIFICATION

FIBERNET TELECOM GROUP, INC.

ACCREDITED INVESTOR CERTIFICATION

 

To: FiberNet Telecom Group, Inc.

This Investor Questionnaire (“Questionnaire”) must be completed by each
potential investor in connection with the offer and sale of the shares of
restricted common stock and warrants of FiberNet Telecom Group, Inc. (the
“Securities”). The Securities are being offered and sold by FiberNet Telecom
Group, Inc. (the “Company”) without registration under the Securities Act of
1933, as amended (the “Act”), and the securities laws of certain states, in
reliance on the exemptions contained in Section 4(2) of the Act and on
Regulation D promulgated thereunder and in reliance on similar exemptions under
applicable state laws. The Company must determine that a potential investor
meets certain suitability requirements before offering or selling Securities to
such investor. The purpose of this Questionnaire is to assure the Company that
each investor will meet the applicable suitability requirements. The information
supplied by you will be used in determining whether you meet such criteria, and
reliance upon the private offering exemptions from registration is based in part
on the information herein supplied.

This Questionnaire does not constitute an offer to sell or a solicitation of an
offer to buy any security. Your answers will be kept strictly confidential.
However, by signing this Questionnaire, you will be authorizing the Company to
provide a completed copy of this Questionnaire to such parties as the Company
deems appropriate in order to ensure that the offer and sale of the Securities
will not result in a violation of the Act or the securities laws of any state
and that you otherwise satisfy the suitability standards applicable to
purchasers of the Securities. All potential investors must answer all applicable
questions and complete, date and sign this Questionnaire. Please print or type
your responses and attach additional sheets of paper if necessary to complete
your answers to any item.

 

A. BACKGROUND INFORMATION

Name:
_____________________________________________________________________________________________________

Business Address:
___________________________________________________________________________________________

(Number and Street)

__________________________________________________________________________________________________________

(City)                                        
                                                  (State)
                                        
                                    (Zip Code)

Telephone Number: _____________________________

If an individual:

Age: __________ Citizenship: ____________

If a corporation, partnership, limited liability company, trust or other entity:

Type of entity:
______________________________________________________________________________________________

State of formation: ______________________
                                                 Date of formation:
____________________

Social Security or Taxpayer Identification No.
___________________________________________________________________

 

iv



--------------------------------------------------------------------------------

B. STATUS AS ACCREDITED INVESTOR

The undersigned is an “accredited investor” as such term is defined in
Regulation D under the Act, and at the time of the offer and sale of the
Securities the undersigned falls and will fall within one or more of the
following categories (Please initial one or more, as applicable): 1

¨ (1) a bank as defined in Section 3(a)(2) of the Act, or a savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the Act
whether acting in its individual or fiduciary capacity; a broker or dealer
registered pursuant to Section 15 of the Securities Exchange Act of 1934; an
insurance company as defined in Section 2(13) of the Act; an investment company
registered under the Investment Company Act of 1940 or a business development
company as defined in Section 2(a)(48) of that Act; a Small Business Investment
Company licensed by the U.S. Small Business Administration under Section 301(c)
or (d) of the Small Business Investment Act of 1958; a plan established and
maintained by a state, its political subdivisions, or any agency or
instrumentality of a state or its political subdivisions for the benefit of its
employees, if such plan has total assets in excess of $5,000,000; an employee
benefit plan within the meaning of the Employee Retirement Income Security Act
of 1974, if the investment decision is made by a plan fiduciary, as defined in
Section 3(21) of such Act, which is either a bank, savings and loan association,
insurance company, or registered investment adviser, or if the employee benefit
plan has total assets in excess of $5,000,000 or, if a self-directed plan, with
the investment decisions made solely by persons that are accredited investors;

¨ (2) a private business development company as defined in Section 202(a)(22) of
the Investment Advisers Act of 1940;

¨ (3) an organization described in Section 501(c)(3) of the Internal Revenue
Code of 1986, as amended, corporation, Massachusetts or similar business trust,
or partnership, not formed for the specific purpose of acquiring the Securities
offered, with total assets in excess of $5,000,000;

¨ (4) a natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of such person’s purchase of the Securities exceeds
$1,000,000;

¨ (5) a natural person who had an individual income in excess of $200,000 in
each of the two most recent years or joint income with that person’s spouse in
excess of $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year;

¨ (6) a trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the Securities offered, whose purchase is directed
by a sophisticated person as described in Rule 506(b)(2)(ii) of Regulation D;
and

¨ (7) an entity in which all of the equity owners are accredited investors (as
defined above).

IN WITNESS WHEREOF, the undersigned has executed this Questionnaire this ____
day of March, 2006, and declares under oath that it is truthful and correct.

 

  

Print Name

By: 

    

Signature

Title: 

      

(required for any purchaser that is a corporation, partnership, limited
liability company, trust or other entity)

--------------------------------------------------------------------------------

1 As used in this Questionnaire, the term “net worth” means the excess of total
assets over total liabilities. In computing net worth for the purpose of
subsection (4), the principal residence of the investor must be valued at cost,
including cost of improvements, or at recently appraised value by an
institutional lender making a secured loan, net of encumbrances. In determining
income, the investor should add to the investor’s adjusted gross income any
amounts attributable to tax exempt income received, losses claimed as a limited
partner in any limited partnership, contributions to an IRA or KEOGH retirement
plan, alimony payments, and any amount by which income from long-term capital
gains has been reduced in arriving at adjusted gross income.

 

v



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF OPINION

1. The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware. The Company is qualified to
transact business as a foreign corporation and is in good standing in New York,
New Jersey and California and there are no other jurisdictions in which the
properties and assets owned, leased or operated by it or the nature of the
business conducted by it makes such qualification necessary.

2. The Company has the requisite corporate power and authority to enter into and
perform its obligations under the Transaction Documents and to issue the Shares
and the Warrants. The execution, delivery and performance of each of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated thereby have been duly and validly authorized by all
necessary corporate action and no further consent or authorization of the
Company or its Board of Directors is required. Each of the Transaction Documents
has been duly executed and delivered and each of the Transaction Documents
constitutes a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its respective terms. The Shares are not
subject to any preemptive rights under the Company’s Certificate of
Incorporation or the Bylaws.

3. The Shares and the Warrants have been duly authorized and, the Shares, when
delivered against payment in full as provided in the Agreement, will be validly
issued, fully paid and nonassessable. The Warrant Shares have been duly
authorized and reserved for issuance and, when delivered against payment in full
as provided in the Warrants, will be validly issued, fully paid and
nonassessable.

4. The execution, delivery and performance of and compliance with the terms of
the Transaction Documents and the issuance of the Shares and the Warrants do not
(a) violate any provision of the Certificate of Incorporation or Bylaws of the
Company, each as amended to date, (b) conflict with, or constitute a default (or
an event which with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any Material Agreement to which the Company is a party and
which is known to us, (c) create or impose a lien, charge or encumbrance on any
property of the Company under any Material Agreement known to us to which the
Company is a party or by which the Company is bound or by which any of its
respective properties or assets are bound, or (d) result in a violation of any
federal or state statute, rule or regulation (including federal and state
securities laws and regulations) applicable to the Company or by which any
property or asset of the Company is bound or affected, except, in all cases
other than violations pursuant to clause (a) above, for such conflicts, default,
terminations, amendments, acceleration, cancellations and violations as would
not, individually or in the aggregate, have a Material Adverse Effect.

5. No consent, approval or authorization of or designation, declaration or
filing with any governmental authority on the part of the Company is required
under any federal or state law, rule or regulation in connection with the valid
execution, delivery and performance by the Company of the Transaction Documents,
or the offer, sale or issuance of the Shares and the

 

vi



--------------------------------------------------------------------------------

Warrants other than filings as may be required by applicable federal and state
securities laws and regulations and the rules and regulations of The Nasdaq
Stock Market, Inc.

6. To our knowledge, there is no action, suit, claim, investigation or
proceeding pending or threatened against the Company which questions the
validity of the Agreement or the transactions contemplated thereby or any action
taken or to be taken pursuant thereto. Other than as set forth on Schedule
2.1(m) of the Agreement, to our knowledge, there is no action, suit, claim,
investigation or proceeding pending, or to our knowledge, threatened, against or
involving the Company or any of its properties or assets and which, if adversely
determined, is reasonably likely to result in a Material Adverse Effect. Other
than as set forth on Schedule 2.1(m) of the Agreement, to our knowledge, there
are no outstanding orders, judgments, injunctions, awards or decrees of any
court, arbitrator or governmental or regulatory body against the Company or any
officers or directors of the Company in their capacities as such.

7. Assuming the accuracy of the representations and warranties of the Purchasers
set forth in Section 2.2 of the Agreement, the offer, issuance and sale of the
Shares and the Warrants in the manner contemplated by the Agreement are exempt
from the registration requirements of the Securities Act of 1933, as amended, it
being expressly understood that we do not express any opinion as to any
subsequent reoffer or resale of the Shares, Warrants and Warrant Shares.

 

vii